Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 14, 2018

The Court of Appeals hereby passes the following order:

A18E0035. LONNIE ROBINSON v. THE STATE.

      Convicted of DUI (less safe) and the traffic offenses of improper backing and
disregarding a traffic control device, Lonnie Robinson has filed in this Court a
Motion For Emergency Relief pursuant to this Court’s Rule 40 (b). Therein,
Robinson contests certain provisions set forth in the trial court’s Supersedeas Bond
Order entered March 7, 2018.


      Upon review and consideration of Robinson’s motion, we conclude that said
motion fails to meet the standard for emergency relief as contemplated by Court of
Appeals Rule 40 (b). Consequently, Robinson’s Motion for Emergency Relief is
hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/14/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.